Title: To Alexander Hamilton from Thomas Parker, 18 April 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir, 
            Winchester the 18th of April 1799
          
          since I had the honor of writing you a few days age, I have learnt that the State had been previously laid off into districts for Recruiting & that Contracts had been ordered to be made at the several Rendezvous  for the Subsistance  of the Recruits.
          I mentioned to you in my last letter that I conceived It would be necessary to make some alterations in the Rendesvous & expressed my Reasons in Support of it. I think if a Recruiting party Coud be fixed at Shepherds Town on the Potowmack under the direction of Captain Henry who Resides at that place an excellent Company might be Raised without interfereing with the winchester District 
          Genl Lee informed me that It was probable I shoud have the superintendance   of the Recruiting Servic in this State. if so there are several measures the propriety of which I will submit to you 
          where Tents can be conveniently procured woud It not be better that the Recruits shoud be encamped near the village where they are to be raised Rather than in Houses. I conceive It woud Contribute to their Health & Teach them a part of their duty as soldiers, I woud also wish them to be supplied with Knapsacks as soon as they  are enlisted that they may be taught to put up their Cloaths in a decent & soldierly manner. Tents Knapsacks & Camp Kettles I am informed are to be had in the Public Stores at Shepherds Town
          The expence of employing private phisicians to attend the Recruits is verry Burthensome to the Public I woud wish to Submit to your Consideration whether It woud not be Better to recommend the Immediate appointment of the Surgeons who are to be annexed to the two Regiments to be raised in Virginia & have them fixed at the Stations where there is a probability of Raising most men. I Conceive It woud be a Saving to the public for I am Convinced that the Charges of private Phisicians for attending on Capt. Bishops Company alone woud amount to more than the Pay of a Surgeon for the same time; the Truth of my supposition can however be Ascertained at the war office   
          William K Blue esqr who formerly served in the western army under Genl Wayne who was highly esteemed by that Gallant officer & who more than once received his public thanks, has offered his services to his County in vain. he woud prefer the Command of a Troop of Cavalry but If that coud not be obtained he will serve in the Infantry. If you feel yourself at Liberty sir I woud thank you If you will mention him at the war office as I Conceive he woud make a most Gallant & valuable officer
          I have the honor to be with the Greatest Respect Sir Your Obd Servt
          
            Thomas Parker
          
          
            PS In my last I Begged to Know your pleasure Relative to my fixing my Quarters at this place I woud wish to hear from you on that Subject as early as possable that I may make my arrangements accordingly 
          
          
            TP
          
        